           Case 1:18-cv-10525-ER Document 30 Filed 12/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAYRA JOANA MACAS, individually and on
behalf of all others similarly situated,

                           Plaintiff,
                                                                          ORDER
                    – against –                                     18 Civ. 10525 (ER)
OLIVE NAIL & SPA INC., et al.,

                           Defendants.



RAMOS, D.J.:

       Plaintiff Macas brought this action in November 2018 against Olive Nail & Spa Inc.,

Esther Lee, Paul Lee, and Kyung Soon Yi for violations of minimum wage and overtime

provisions under the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”);

and violations of various provisions of NYLL including spread of hours, notice, recordkeeping

and wage statement requirements. Compl., Doc. 1. Pending before the Court is the parties’

renewed application for court approval of their Settlement Agreement. Doc. 29.

       In this Circuit, parties cannot privately settle FLSA claims with prejudice absent the

approval of the district court or the Department of Labor. Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199, 200 (2d Cir. 2015). The parties therefore must satisfy the Court that their

agreement is “fair and reasonable.” Beckert v. Ronirubinov, No. 15 Civ. 1951 (PAE), 2015 WL

8773460, at *1 (S.D.N.Y. Dec. 14, 2015). “In determining whether the proposed settlement is

fair and reasonable, a court should consider the totality of circumstances, including but not

limited to the following factors: (1) the plaintiff’s range of possible recovery; (2) the extent to

which ‘the settlement will enable the parties to avoid anticipated burdens and expenses in

establishing their respective claims and defenses’; (3) the seriousness of the litigation risks faced

by the parties; (4) whether ‘the settlement agreement is the product of arm’s-length bargaining
between experienced counsel’; and (5) the possibility of fraud or collusion.” Id. (quoting
           Case 1:18-cv-10525-ER Document 30 Filed 12/29/20 Page 2 of 2




Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)). Courts may reject a

proposed FLSA settlement where the parties do not provide the basis for the recovery figure or

documentation supporting the reasonableness of the attorneys’ fees, or where the settlement

agreement includes impermissible provisions such as restrictive confidentiality clauses or

overbroad releases. Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170, 176–82 (S.D.N.Y.

2015), cited with approval in Cheeks, 796 F.3d at 205–06.

         The parties previously submitted a proposed settlement agreement that the Court rejected

on December 9, 2020. Doc. 28. While the Court found that the proposed attorneys’ fees and

plaintiffs’ obligations were reasonable, the Court could not sufficiently assess how the parties

arrived at the settlement figure. Id. Plaintiff now submits records showing Plaintiff’s rate of pay

and wages owed, as well as an estimate of additional money owed for unpaid spread of hours

pay, liquidated damages and prejudgment interest. See Doc. 29 Ex. A. The proposed settlement

constitutes approximately 46% of the maximum possible recovery. Doc. 29 at 1. The parties

have indicated a preference to settle this matter before the discovery period to avoid the expenses

and risks of protracted litigation. Doc. 27 at 2. The Court accordingly finds that this settlement

amount is fair and reasonable under the circumstances. See Garcia v. Good for Life by 81, Inc.,

No. 17 Civ. 07228 (BCM), 2018 WL 3559171, at *2 (S.D.N.Y. July 12, 2018) (concluding that

the settlement amount reflected a “reasonable compromise of disputed issues”).
         The Court finds that the proposed Agreement complies with Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015) and approves the Agreement. The Court hereby

dismisses the case with prejudice. The clerk of court is respectfully directed to close the case.


It is SO ORDERED.


Dated:    December 29, 2020
          New York, New York


                                                             EDGARDO RAMOS, U.S.D.J.


                                                 2
